Citation Nr: 1117185	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  10-04 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to restoration of a 40 percent evaluation for service-connected lumbosacral strain with radiculopathy, effective July 1, 2008, to include the issue of whether the reduction to a 20 percent evaluation was proper.

2.  Entitlement to a rating in excess of 40 percent for service-connected lumbosacral strain with radiculopathy.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel




INTRODUCTION

The Veteran had active service from December 1992 to August 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which reduced the rating for the Veteran's service-connected lumbosacral strain with radiculopathy from 40 to 20 percent, effective from July 1, 2008.  The Veteran then perfected a timely appeal with respect to this reduction.  In so doing, he has consistently maintained that a higher rating (including restoration of the previously assigned 40 percent evaluation) is warranted for his lumbosacral strain with radiculopathy.  Thus, it is clear that this claim includes a claim for a rating in excess of 40 percent for lumbosacral strain with radiculopathy as additionally noted on the title page of this decision.

The record further reflects that the Veteran has asserted that his loss of employment is attributable to his service-connected back disability, and the Board will therefore also recognize a claim for TDIU as included within the Veteran's increased rating claim pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issues of entitlement to a rating in excess of 40 percent for lumbosacral strain with radiculopathy and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 1998 rating decision, the RO increased the rating for the Veteran's lumbosacral strain with radiculopathy from 10 to 40 percent, effective from May 1998, pursuant to former Diagnostic Code (DC) 5293.  



2.  In an April 2008 rating decision, the RO reduced the evaluation assigned for the Veteran's service-connected lumbosacral strain with radiculopathy to 20 percent disabling, effective July 1, 2008, under DC 5237.

3.  The Veteran's 40 percent rating had been in effect for more than five years, the reduction was in part based primarily on one examination, and the record did not otherwise clearly warrant the conclusion that sustained improvement had been demonstrated.  


CONCLUSION OF LAW

The April 2008 rating decision's reduction of the rating for the Veteran's service-connected back disability from 40 to 20 percent was not proper and restoration of the 40 percent rating for the Veteran's service-connected disability is therefore warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.951(a), 3.344, 4.71a, DC 5293 (2002), 4.71a, DC 5237 (2010); see also Fugere v. Derwinski, 972 F.2d 331, 335 (1992) (holding that a section protecting Veterans from reduced disability ratings merely permitted a Veteran to retain his previously determined disability rating).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).



Initially, the Board notes that the evidence currently of record is sufficient to substantiate the Veteran's claim for restoration of a 40 percent disability rating for his service-connected lumbosacral strain with radiculopathy, and the issue of entitlement to a higher rating is being remanded for further development.  Therefore, no further development with respect to the matter decided herein is required under the VCAA.  There is no need to discuss whether there has been compliance with the duty-to-notify-and-assist provisions of the Veterans Claims Assistance Act (VCAA) because even if for the sake of argument there has not been, this is ultimately inconsequential and, therefore, at most harmless, i.e., non- prejudicial error.  38 C.F.R. § 20.1102 (2010); cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).


II.  Restoration Claim

In a May 1998 rating decision, the RO increased the rating for the Veteran's lumbosacral strain with radiculopathy from 10 to 40 percent, effective from May 1998, pursuant to former DC 5293.  

The Veteran subsequently filed a claim for an increased rating for this disability in July 2007, and following the completion of a single examination with respect to this disability in August 2007, the RO notified the Veteran of its proposal to reduce the Veteran's rating from 40 to 20 percent in September 2007.  

Thereafter, in an April 2008 rating decision, the RO reduced the evaluation assigned for the Veteran's service-connected lumbosacral strain with radiculopathy to 20 percent disabling, effective July 1, 2008, under DC 5237.

Thereafter, while the RO indicated in the rating decision proposing the reduction in September 2007 and in the November 2009 statement of the case that it had determined that a reduction was in order based on both the old and new rating criteria for diseases and injuries of the spine, the Board's review of the April 2008 rating decision that implemented the reduction reflects that it was based on the application of the new rating criteria for diseases and injuries of the spine, effective as of August 2003.  Simply put, based on a single VA examination in August 2007, in an April 2008 rating decision, the RO reduced the Veteran's evaluation for lumbosacral strain with radiculopathy to 20 percent disabling, effective July 1, 2008, under DC 5237 of the new regulations.  The RO's application of new criteria to reduce the Veteran's evaluation from 40 percent disabling (under DC 5293) to 20 percent disabling (under DC 5237) is prohibited.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 3.951(a); see also Fugere, 972 F.2d at 335 (holding that a section protecting Veterans from reduced disability ratings merely permitted a Veteran to retain his previously determined disability rating).  Although the record reflects that the Veteran was provided with a subsequent evaluation in September 2008, this examination was provided in connection with his claim for an increased rating and not in connection with the reduction of his 40 percent rating.  

The circumstances under which a disability evaluation may be reduced are specifically limited and carefully circumscribed by regulations promulgated by the Secretary of VA.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In no event shall a readjustment in the rating schedule cause a Veteran's disability rating in effect on the effective date of the readjustment to be reduced unless an improvement in the Veteran's disability is shown to have occurred.  38 U.S.C.A. § 1155.  In Fugere, the United States Court of Appeals of the Federal Circuit (Federal Circuit) held that a section protecting Veterans from reduced disability ratings did not create an impermissible dual rating schedule, but rather, merely permitted a Veteran to retain his previously determined disability rating.  972 F.2d at 335.  In Fugere, a World War II Veteran received benefits for service-connected bilateral defective hearing at a 20 percent disability evaluation from November 1955 to July 1974.  In July 1974, he was granted a higher evaluation of 30 percent.  On November 18, 1987, the VA established new criteria for rating defective hearing.  The Veteran filed an increased evaluation claim in August 1988, and underwent a VA hearing aid examination which revealed that under the new criteria his disability resulted in a 10 percent disability rating; as a result, the VA reduced the Veteran's disability evaluation to 10 percent.  Id. at 333.  In the restoration appeal presently before the Board, the RO decreased the Veteran's disability evaluation based at least partially on the new regulations for rating diseases and injuries of the spine instead of the old regulations, similar to the RO's actions in Fugere.  

The Board also finds that a reduction was not warranted in this case because the preponderance of the evidence was against a finding of sustained improvement.  More specifically, with respect to the April 2008 rating action that reduced the rating for lumbosacral strain from 40 to 20 percent, the Board's review of the record reflects that this decision was due at least in part to VA findings and opinions in August 2007, which, as the RO correctly noted, reflected results which included forward flexion to 60 degrees with repetition.  However, the Board further notes that the Veteran's 40 percent rating had been in place since May 1998, and VA treatment records reflect that the Veteran's low back disability had been the reason for periodic evaluations over the period of August 2006 to September 2007.  Thus, the Board finds that the reduction related to a condition which, under 38 C.F.R. § 3.344, was subject to temporary or episodic improvement, and would therefore not be reduced on any one examination, except in those instances where all the evidence of record clearly warranted the conclusion that sustained improvement had been demonstrated.  38 C.F.R. § 3.344(a) (2010).

Moreover, it has been held that when the issue is whether the RO is justified in reducing a Veteran's protected rating, the Board is required to establish, by a preponderance of the evidence and in compliance with 38 C.F.R. § 3.44(a), that a rating reduction was warranted.  Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).  Here, as the Veteran's 40 percent rating had been in effect for more than five years, the reduction was in part based primarily on one examination, and the record did not otherwise clearly warrant the conclusion that sustained improvement had been demonstrated, the Board finds that sustained improvement was not shown.  


Accordingly, based on all of the foregoing, the Board finds that the subject reduction was not appropriate and that the 40 percent rating should be restored, effective from January 1, 2008.


ORDER

Entitlement to restoration of a 40 percent evaluation for service-connected lumbosacral strain with radiculopathy, effective July 1, 2008, is granted, subject to the statutes and regulations governing the payment of monetary benefits.


REMAND

Regrettably, the Board must remand the claims for entitlement to an increased rating for lumbosacral strain with radiculopathy and entitlement to TDIU for further development and consideration.  Although the Board sincerely regrets this additional delay, it is necessary to ensure there is a complete record upon which to decide these claims so the Veteran is afforded every possible consideration.

In the Veteran's December 2009 substantive appeal, he stated that he had sustained a loss of employment because of his service-connected back disorder, and the Veteran has not been examined with respect to this service-connected disability since September 2008.  The Board therefore finds that the claim for a rating in excess of 40 percent for service-connected lumbosacral strain with radiculopathy must be remanded for a new VA examination to determine the current nature and severity of this service-connected disability.

In regards to the Veteran's claim of entitlement to TDIU, while the Veteran does not currently meet the threshold schedular requirements under 38 C.F.R. § 4.16(a) (2010), this issue must also be remanded, since the requested VA examination may provide relevant evidence concerning the Veteran's TDIU claim on an extraschedular basis.

Arrangements should also be made to obtain any additional VA treatment records for the Veteran, dated since September 2007.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran about (1) the information and evidence not of record that is necessary to substantiate his claim for a TDIU; (2) the information and evidence that VA will seek to obtain on his behalf; and (3) the information or evidence that he is expected to provide.  

The Veteran should specifically be asked to submit information and/or evidence concerning his loss of employment at the postal service.

2.  Arrangements should be made to obtain the Veteran's treatment records from the Southeast Louisiana Veterans Healthcare System, dated since September 2007.  

A request should specifically be made for any electromyelogram (EMG) results conducted in conjunction with the September 2008 VA examination.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to ascertain the current severity of his service-connected lumbosacral strain with radiculopathy.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of his pertinent medical and other history.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service- connected lumbosacral strain with radiculopathy.

The examiner should identify any orthopedic and neurological findings related to the service-connected disability and fully describe the extent and severity of those symptoms.

The examiner should conduct range of motion testing of the lumbar spine.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

With regard to any neurological disability resulting from the service-connected disability, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by service-connected disability.

The examiner should document the number of weeks, if any, during the past 12 months, that the veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."

Additionally, the examiner must offer an opinion as to whether the Veteran is unable to obtain or maintain substantially gainful employment if only his service-connected disabilities are considered, which, at this time, are lumbosacral strain with radiculopathy and left ear rash/fungal infection.  If, prior to this examination, the Veteran is granted service connection for other disabilities, the examiner should also consider these disabilities.

In making this determination, the examiner also must consider the Veteran's level of education, other types of training, and work experience.  

The VA examination report must include a complete rationale for all opinions and conclusions expressed.

4.  Read the medical opinion obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.

5.  Finally, readjudicate the claim on appeal, including the issue of entitlement to extraschedular consideration under both 38 C.F.R. § 3.321(b) (2010) and 38 C.F.R. § 4.16(b) (2010).  If the benefit sought on appeal is not granted in full, a supplemental statement of the case should be issued and the Veteran and his representative provided an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


